 1                           UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 GUSTAVO RODRIGUEZ,                                     Case No.: 2:18-cv-01267-APG-NJK

 4        Plaintiff                                        Order Denying Motions as Moot

 5 v.                                                              [ECF Nos. 22, 23]

 6 JAMES RIVER INSURANCE,

 7        Defendant

 8       In light of the parties’ notice of settlement (ECF No. 25),

 9       IT IS ORDERED that the pending motions to dismiss (ECF No. 22) and for summary

10 judgment (ECF No. 23) are DENIED as moot.

11       DATED this 27th day of February, 2019.

12

13
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
